Citation Nr: 9925719	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Whether the claim for service connection for actinic 
keratoses is well grounded.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied, as not well grounded, 
the veteran's claim of entitlement to service connection for 
actinic keratoses.  The veteran timely appealed this 
determination to the Board.

In November 1997, the veteran filed with the RO a VA Form 21-
526, his formal application for service connection for skin 
cancer and for actinic keratoses.  As noted above, in April 
1998, the RO denied his claim for service connection for 
actinic keratoses; however, as to date, the RO has not 
specifically considered a claim for skin cancer, this issue 
is referred to the RO for any and all appropriate action.

In addition, the Board observes that, in an August 1948 
rating decision, the RO previously denied the veteran's claim 
for service connection for a skin condition on the ground 
that the disability was not shown by the evidence of record.  
However, when the veteran filed his claim for service 
connection for actinic keratoses, he provided medical 
evidence showing that currently he suffered from the 
disability.  Moreover, as discussed below, he has submitted 
medical evidence suggesting a relationship between his 
current actinic keratoses and his active military service.  
Under these circumstances, the Board concludes, (as did, 
apparently, the RO), that de novo consideration of the 
current claim is warranted.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991); 38 C.F.R. § 3.156, 20.302, 20.1100, 20.1103 
(1998).


FINDINGS OF FACT

1.  In various statements, the veteran asserts that he had 
chronic sun exposure during his active service in the Navy.

2.  The record contains competent medical opinion suggesting 
a relationship between the veteran's current actinic 
keratoses and his in-service sun exposure.  

3.  The veteran's claim is plausible.




CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for actinic keratoses.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran claims that he had chronic sun exposure during 
his active naval service, and the medical evidence 
demonstrates that he currently has actinic keratoses.  While 
the veteran (a layperson without the appropriate training and 
expertise), is not competent to render an opinion as to the 
etiology of his actinic keratosis, see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) and Espiritu v. Derwinski, 2 Vet. App. 
292, 294-5 (1992), the record does include a medical 
statement on this point.  In an August 1998 medical report 
prepared by the veteran's private treating skin oncologists, 
Drs. Marie-France Demierre and Jasmin Abd-el Baki of the 
Boston University Medical Center, the physicians noted the 
veteran's reported history of having had "chronic sun 
exposure" during his period of military service.  On 
examination the physicians noted that the veteran had many 
keratotic erythematous and scaly plaques over his forehead 
and forearms, consistent with actinic keratoses; they also 
noted that the veteran had "a significant number of these 
precancerous lesions secondary to chronic sun exposure."  
The Board finds that this evidence suggests a relationship 
between the currently claimed condition and the veteran's 
active military service.

Hence, a review of the record shows competent evidence of a 
current disability (numerous diagnoses of actinic keratoses); 
an in-service injury (the veteran's assertion that he was 
exposed to chronic sun exposure during service is presumed 
truthful for purpose of determining whether the claim is well 
grounded, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) and King v. Brown, 5 Vet. App. 19, 21 (1993)); and a 
nexus between the chronic sun exposure and the current 
condition (the opinion offered by Drs. Demierre and Abd-el 
Baki).  Hence, the criteria for establishing the claim as 
plausible have been met.  See Epps; Caluza.  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for actinic 
keratoses.  


ORDER

As evidence of a well-grounded claim for service connection 
for actinic keratoses has been presented, the appeal is 
granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for actinic keratoses, the 
RO must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  The VA's duty to assist requires 
that he be afforded a VA examination with respect to this 
disability, which takes should take into account the records 
of the veteran's prior medical history, and includes an 
opinion as to the etiology of this disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  In this regard, the Board 
observes that, although during the course of this appeal the 
veteran was afforded VA general medical and dermatological 
examinations in December 1997 and January 1998, respectively, 
and was diagnosed as having actinic keratoses on each 
occasion, neither physician offered an opinion with respect 
to the etiology of this disability.

In addition, the claims folder reflects that the veteran has 
been receiving regular private treatment for his actinic 
keratoses at Boston University Medical Center as well as from 
Dr. Howard K. Koh.  As such, prior to having the veteran 
undergo a dermatological examination, the RO should obtain 
and associate with the claims folder any pertinent 
outstanding medical records, including those from the Boston 
University Medical Center and Dr. Koh.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Drs. Marie-
France Demierre and Jasmin Abd-el Baki, 
or any other examiner at the Boston 
University Medical Center, dated since 
March 1997, as well as from Dr. Howard K. 
Koh, dated since November 1997, each 
located in Boston, Massachusetts, and 
from any other source identified by the 
veteran.  The aid of the veteran in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA 
dermatological examination to determine 
the current nature, etiology, and extent 
of the his actinic keratoses.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review the 
service medical records and all pertinent 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's actinic 
keratoses is related to the veteran's 
military service, to include his claimed 
exposure to the sun.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for actinic keratoses on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.  
However, the veteran is reminded that 
Board review over any issue not currently 
in appellate status (to include the claim 
for service connection for skin cancer) 
may be obtained only if a timely notice 
of disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







